347 S.W.3d 166 (2011)
In the Interest of: Z.K.G.
No. ED 95877.
Missouri Court of Appeals, Eastern District, Division Three.
August 20, 2011.
Neela H. Kottmeier, St. Louis, MO, for Appellant.
Rebeca Navarro-McKelvey, Kenneth Simmons, Juvenile Officer of St. Charles County, St. Charles, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Tara Lunz appeals from the order and judgment of the trial court terminating Mother's parental rights regarding Z.K.G. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).